PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-01-08_ORD_01_IM_00_FR.txt. 6
1927. ORDONNANCE

Le 8 janvier. .
Dossier E. c. IX. RENDUE A LA DATE DU 8 JANVIER 1927.

 

Le PRÉSIDENT de la COUR PERMANENTE DE JUSTICE INTER-
NATIONALE, |

Vu les articles 41 et 48 du Statut de la Cour ;

Vu l’article 57 du Règlement de la Cour ;

Vu la Requête introductive d'instance datée du 25 novembre
1926 et déposée au Greffe de la’Cour par l’intermédiaire du chargé
d’affaires a. i. de Belgique à La Haye le 26 novembre 1926 ;

Vu le Mémoire déposé par le Gouvernement belge le 3 janvier
1927 ;

Vu le mandat n° 433 adressé le 6 novembre 1926 par le Président
de la République de Chine au ministre des Affaires étrangères de
Chine et dont la traduction en anglais a été déposée au Greffe par
le Gouvernement belge le 14 décembre 1926 ;

Vu le Traité d’amitié, de commerce et de navigation conclu a
Pékin le 2 novembre 1865 entre la Belgique et la Chine, et dont copie
est jointe audit Mémoire du Gouvernement belge ;

Vu le Rapport de la Commission de l’exterritorialité en Chine
_constituée en vertu de la Résolution V, adoptée le ro décembre
1921 par la Conférence du désarmement de Washington, Rapport
également joint, en copie, au Mémoire du Gouvernement belge ; _

Attendu que c’est le Gouvernement de Chine qui a déclaré que
le Traité précité a cessé de produire ses effets, le Gouvernement de
Belgique se plaçant, au contraire, au point de vue qu’il reste en
vigueur ; que, par conséquent, la situation garantie par le Traité
aux ressortissants chinois résidant en Belgique n’a subi aucune
modification, tandis que la situation correspondante des ressortis-
sants belges en Chine a été changée en vertu dudit mandat prési-
dentiel ; |

Considérant que l’objet des mesures conservatoires prévues au
Statut de la Cour est de sauvegarder les droits de chacun en atten-
dant que la Cour rende sa décision ; qu’en l'espèce, ces droits consis-
tent du régime garanti à la Belgique et aux ressortissants belges en
7

Chine par le Traité du 2 novembre 1865, en dehors du régime du
droit commun ; |

Considérant, d’un autre côté, que la Belgique et la Chine
ont signé et ratifié le Protocole de signature du 16 décembre 1920
relatif à l'acceptation du Statut de la Cour ;

que ces deux Puissances ont déclaré reconnaître comme obligatoire
la juridiction de la Cour conformément à l’article 36, alinéa 2, du
Statut de la Cour ; que la litt. d) de cet alinéa vise les différends
d'ordre juridique ayant pour objet la nature ou l’étendue de la répa-
ration due pour la rupture d’un engagement international ;

que, cependant, la violation éventuelle, rendue possible par la
situation résultant de la promulgation du mandat présidentiel
chinois précité, de certains des droits que posséderaient, en Chine, la
Belgique ou ses ressortissants si le Traité du 2 novembre 1865 était
reconnu comme continuant à produire ses eflets, ne saurait être
réparée moyennant le versement d’une simple indemnité ou par une
autre prestation matérielle ;

. Considérant, dès lors, que le but des mesures conservatoires à
indiquer en l’espèce doit être d'éviter que préjudice soit porté à
des droits de cette nature ; |

Indique, à titre provisoire, en attendant l'arrêt définitif que la
Cour rendra en l'affaire visée par la Requête du 25 novembre 1926,
soit pour décliner sa propre compétence, soit pour statuer sur le
fond, et sous réserve de toute modification qu’il pourra être jugé utile
d'apporter ultérieurement à la présente Ordonnance, que la pro-
tection que le mandat présidentiel précité du 6 novembre 1926
déclare accorder, conformément aux règles et usages du droit inter-
national, à la Légation et aux consulats de Belgique, ainsi qu'aux
ressortissants, propriétés et navires belges en Chine, devrait com-
prendre :

I. — En ce qui concerne les ressortissants :

x) le droit, pour tout Belge qui auraït perdu son passeport ou qui
aurait commis quelque attentat contre les lois, d’être reconduit
avec toute sécurité au consulat belge le plus voisin (cf. Traité du
2 novembre 1865, article 10) ;

2) la protection efficace des missionnaires belges qui se seront
rendus pacifiquement dans l’intérieur du pays ; et, en général, la
8

protectionjdes Belges contre toute insulte ou violence (cf. Traité du
2 novembre 1865, articles 15 et 17) ;

3) le droit, pour tout Belge qui commettrait un crime contre
un Chinois ou tout autre attentat contre les lois, de n’être arrêté qu’à
la diligence du consul, ni livré qu’à l’action régulière des lois belges,
en ce qui concerne l'exécution d’une peine éventuelle comportant la
violence ou la contrainte aJla personne (cf. Traité du 2 novembre
1865, article 19) ;

II. — En ce qui concerne la propriéié et les navires :

la protection contre tout séquestre ou mainmise non conforme aux
principes; généralement reconnus du droit international, et contre
toute destruction non accidentelle (cf. Traité du 2 novembre 1865,
article 14) ;

III. — En ce qui concerne les garanties judiciaires :

le droit, pour les personnes physiques et morales belges, devoir
juger les procès auxquels elles pourraient se trouver être parties en
cause devant les juridictions chinoises, par les cours modernes, d’après
les codes modernes (cours et codes visés par le délégué de Chine
dans sa déclaration du 25 novembre 1921 devant la Commission
du Pacifique et de l’Extrême-Orient de la Conférence du désarme-
ment de Washington et indiqués dans le Rapport susmentionné de
la Commission de l’exterritorialité en Chine), avec le droit d'appel,
d'accord avec la procédure légale régulière et avec l'assistance
d'avocats et interprètes de leur choix, dûment agréés par lesdites
cours.

‘Fait à La Haye, le huit janvier mil neuf cent vingt-sept, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de
Chine, au Gouvernement de Belgique et au Conseil de la Société
des Nations.

Le Président de la Cour:

(Signé) Max HUBER.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.
